DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 12-17 are pending.

Priority
As stated previously in the Office Action dated 3/24/2021, claims 1-9 and 12-17 are not entitled to the benefit of the mentioned prior-filed applications.  

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
The applicant’s arguments concerning the previous 112 rejection of the claims, based upon new matter have been reviewed.  The arguments concerning claim 1 is noted, however, the evidence provided by the applicants have not shown where the blades are to be above the grinder plate.  The portion concerning the variable motor that is to be separate from the grinder assembly have been reconsidered in light of the portions that that applicants have pointed out in the specification.  This is also unpersuasive as it does not provide enough support for one to infer how the motor is arranged.  The passages only state of the motor that is attached to the knife and that it would provide variable speed, no other structural limitation can be discern by the passages provided.  The rejection of the claims remain for these issue.

The applicants have made arguments concerning the features of the claims over the prior art references.  The arguments include features of the rotating knife and of the configuration to be outside of the grinder plate.  
Here, the applicants have argued concerning the knife of Bernard and the arrangement being located on the outside of the plate.  The feature of Bernard states of the knife that can be on either side of the grinding plate and in relation to the claimed structure, the Bernard structure would encompass the claimed outside of the feature.  The argument that there are no instruction and would be inoperable if the knife was on the outside of the grinding plate due to the need of a secure ring are unpersuasive.  Further, the Tanzi reference teaches of the arrangement of the knife that is on the outside of the plate.  The claimed invention does not specify the location of the motor for the blades which and thus, the arrangement as seen in Bernard for actuating the blades by the motor is applicable.  The arguments set forth by the applicants are noted but are not persuasive as the claimed invention does not specify an arrangement that would differentiate from the Bernard in view of Tanzi teaching. 

The arguments concerning the motor is noted, however, the hydraulic motor taught by Bernard with the variable speed for the blades encompasses the claimed motor and the Examiner disagrees with the assessment that the different speeds are not taught, particularly when Bernard states that the blades (50) are rotated by the hydraulic motor (42) at a variable rate, see abstract.  This combined with the statement by Bernard, see C5ll9-18 wherein the blades can be arranged on either side of the grinder plate (38), would encompass the claimed grinder plate and blade arrangement.
	The arguments of the arrangement of blades in Bernard in the rejection of claims 4-9 and 12-17 are noted and the limitation by the applicants are not persuasive as the features are stated in the rejection.  Again, the arguments by the applicants are focused that the blades are internal, but as stated previously, Bernard also teaches of the placement of the knives on the exterior and further the Tanzi reference teaches of knives that are arranged on the outside of the plate.  
.  

Response to Amendment
The amendment filed 12/21/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Here, the issue is regarding the bridge and to the collection tube as the details of how such features are to be arranged have never been supported previously.
See drawings dated 12/21/2020, Figures 8, 9, and 10.
See amendments to Specification dated 12/21/2020, the addition to the specification, including adding Figures to page 14, and of the addition of text to page 20.  The feature: “the grinding plate 14 has a collection tube attached to it” does not have support for this in the original filing of the specification as it was merely a list of elements .
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following underlined limitations listed must be shown or the feature(s) canceled from the claim(s):
A motor that controls said grinder assembly (claim 1 lines 6-7);
A grinder portion comprising a grinding head, a mounting ring, a bridge, a barrel, and a collection tube; a feed screw or auger is located in said grinding head (claim 4 lines 2-4).
	No new matter should be entered.  (See objection to amendment above which includes the objection to the drawings provided on 12/21/2020 regarding new matter.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, lines 3-7 which recites “independent speed control blades located above and outside said grinder plate; said independent speed control blades controlled by a separate motor having variable speed control separate from a motor that controls said grinder assembly”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 4479614) in view of Tanzi (US 1969589).
In regards to claim 1, Bernard teaches of a grinding assembly comprising:
a grinder plate (38);
independent speed control blades (rotating knife 40 with blades 50) located on said grinder plate (38); 
said independent speed control blades controlled by a separate motor (see teaching of hydraulic motor 42 that rotates drive shaft 52 hydraulic pump 66 hydraulic line 68 or electro motor assembly, see C2ll42-48, Fig. 1) having variable speed control separate from a motor that controls said grinder assembly; 
said independent speed control blades being adjusted to different speeds by directly changing the speed of said separate motor.  (This being an intended use of different speeds for the blades during operation of the apparatus, Bernard teaches of an apparatus that is capable of operating/adjusted to different speeds.)

In regards to the independent speed control plates are to be outside the grinder plate, Bernard does teach of mounting the blades on either side of the grinder plate (see C5ll9-18 wherein the blades can be arranged on either side of the grinder plate 38, thereby this would suggest the ability to include placement on the outside).  
In response to the applicants arguments of how such an arrangement would be mounted upon the grinder plate on the outside, in same field of endeavor in regards to extrusion of shaped materials with cutter, Tanzi teaches of a die with apertures and includes a movable/rotatable knife 21 that is mounted on the central bottom face of the die plate 11, driven as to sweep around and progressively cut off strips as the shells are extruded from the die plugs 13, see page 2, lines 110-117, Fig. 9.  Thereby, Tanzi shows how a knife and how it is mounted on the outside of the plate (die).
It would have been obvious for one of ordinary skill in the art to modify the independent speed control blades of Bernard with the arrangement as taught by Tanzi along the outside of the plate as a known alternate arrangement allowing for cutting of the materials as it exits the plate (of either a die or grinder plate) in yielding an expected result.

In regards to claim 2, wherein said grinder plate comprises machined holes that control fiber orientation.
The features of this claim are directed to limitations that describes the function of the apparatus and/or material worked upon by the apparatus.  Although the limitation is fully considered, the Examiner notes that these limitations are merely intended use of the claimed apparatus.  See MPEP 2114-2115.  Here, the Bernard reference teaches of a structure that is capable of operating as the holes of the grinder plate would encompass the claimed control fiber orientation.

In regards to claim 3, wherein said set of blades provides fiber length control.
The features of this claim are directed to limitations that describes the function of the apparatus and/or material worked upon by the apparatus.  Although the limitation is fully considered, the Examiner notes that these limitations are merely intended use of the claimed apparatus.  See MPEP 2114-2115.  Here, the Bernard reference teaches of a structure that is capable of providing fiber length control during the operation of the blades.

Claims 4-9, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 4700899) in view of Bernard (US 4479614), Kawkins (US 3793466), and Tanzi (US 1969589).
In regards to claim 4, Powers teaches of a grinding machine (see Fig. 1) comprising:
a grinder portion (reciprocal piston pump 12, grind 14, conduit 16, outlet housing 56) comprising a grinding head (infeed auger-hopper 22, piston assembly housing 24, conduit 58, transfer conduit 62, inlet housing 46, outlet housing 56), a mounting ring ring between the outlet housing 56 and smaller frustro-conical conduit after the outlet housing 56 as seen in Fig. 1), a bridge (transfer conduit 62), barrel (56), and a collection tube (58);  (see Figs. 1-5)
	a feed screw or auger (auger in said infeed auger-hopper 22) is located in said grinder head (22, 24, 58, 62, 46, 56) to advance material in the hopper (22) through said head (24, 58, 62, 46, 56);
	independent speed control blades (multiple blade grinder knife 52) controlled by a motor (knife drive 50, hydraulic motor 48) independently from said feed screw or said auger (auger as mentioned above); 
(Examiner notes that the auger in the auger-hopper 22, C3ll57-60 that is inherently driven by motor separate from motor 50, 48 that drives the multiple blade grinder knife 52 as seen in Figs. 1-2)
an orifice plate (aperture grinder plate 54); 
said orifice plate (54) having said independent speed control blades (52) on outside of said orifice plate (54); 
a collection cone (smaller frustro-conical conduit) located downstream of said orifice plate (54); 
said orifice plate (54) comprised of a plurality of grinding apertures (Fig. 2) and at least one collection passage.
Powers being silent on the motor having variable speed control and geometry of each of said grinding apertures create a venturi effect.


said independent speed control blades being adjusted to different speeds by directly changing the speed of said separate motor.  (This being an intended use of different speeds for the blades during operation of the apparatus, Bernard teaches of an apparatus that is capable of operating/adjusted to different speeds.)
It would have been obvious to one having ordinary skilled in the art to modify the apparatus and process of Powers in view of the teaching of Bernard by reconfiguring said hydraulic motor (48) to have variable speed control or replacing said hydraulic motor (48) with said electric motor assembly for the same benefit of producing food particles of various sizes and/or cleaning said apertured grinder plate (54) by said multiple blade grinder knife (52) (Bernard: C4-C5 L46-51 and 1-8 respectively). 

In regards to the independent speed control plates are to be outside the grinder plate, Bernard does teach of mounting the blades on either side of the grinder plate (see C5ll9-18 wherein the blades can be arranged on either side of the grinder plate 38, thereby this would suggest the ability to include placement on the outside).  
In response to the applicants arguments of how such an arrangement would be mounted upon the grinder plate on the outside, in same field of endeavor in regards to extrusion of shaped materials with cutter, Tanzi teaches of a die with apertures and 
It would have been obvious for one of ordinary skill in the art to modify the independent speed control blades of Powers in view of Bernard with the arrangement as taught by Tanzi along the outside of the plate as a known alternate arrangement allowing for cutting of the materials as it exits the plate (of either a die or grinder plate) in yielding an expected result.

In regards to geometry of each of said grinding apertures create a venturi effect, see the apertures (die plugs 13) of Tanzi.  Furthermore, Kawkins discloses that it is known in the art: to extrude food products such as meat through apertures (extruded zones (6)) having an elongation effect upon the material (Columns 3-4 Lines 21-42 and 45-51 respectively) (Examiner notes that the combination of said extrusion zoned (6) and tube (9) creates a cross section having a geometry which effect the meat as claimed, wherein said meat extrude through said orifices (6,9) under pressure thereby allowing the fibers in the meat to become aligned in the direction of extrusion which results in the meat having a chewy eating texture (Column 2 Lines 4-7 and 22-30). 


In regards to claim 5 (dependent upon claim 4), wherein said grinding machine aligns fibers in material that is ground.  (This is an intended use by the apparatus and does not provide further structural limitations to the claimed apparatus structure.  The fibers of the materials are the material worked upon which is an intended use of an apparatus structure.) 

In regards to claim 6 (dependent upon claim 4), wherein said material that is ground is drawn through said apertures of said orifice plate stretching said material.  (This is a feature of the product worked upon by the structure, and in this case, of the material as it passes through the structure.  As the structure is capable of operating on different materials.)

In regards to claim 7 (dependent upon claim 4), wherein said venturi effect created by said apertures aligns fiber of said material to be ground through said orifice plate. (This is a description of the effect upon the material worked upon, this would be an intended use of the apparatus structure and the claimed invention does not provide further additional structural limitations to differentiate from the structures of the prior art references.)

In regards to claim 8 (dependent upon claim 4), wherein said material to be ground is stretched or aligned and said blades creates a clean cut of said material.  (This is an intended use of the apparatus and the formed product properties are the material worked upon by the apparatus.  The claim does not provide structural limitations upon the apparatus structure.)

In regards to claim 9 (dependent upon claim 4), wherein said ground material has little or no release of actin and myosin.  (This is the material worked upon in regards to the material that is processed by the claimed apparatus structure.  The claim does not provide additional structural limitations upon the claimed apparatus structure.)

In regards to claim 12 (dependent upon claim 4), wherein said apertures have a diameter such that ratio of diameter of sphere in said orifice plate to diameter of cylinder of said orifice plate is approximately 1.1 to 2.5. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio of the diameter of said extrusion zoned (6) to the diameter of said tube (9) to be within approximately 1.01 to 2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (21) wherein said apertures (6) of utilize intersection of a hemi-spherical like shape with a cylinder (9) in order to create a cross section that would encompass a venturi orifice (as mentioned above); (a) Figure 4 (22) and wherein said sphere (6) is shorter in length than said cylinder (9). (b) Figure 4. 

In regards to claim 13 (dependent upon claim 4), wherein said apertures of said orifice plate utilize intersection of a sphere with a cylinder in order to create a cross section which represents said venturi orifice.  (See teaching of Kawkins of the sphere 6 and the cylinder 9, see Fig. 4.)

In regards to claim 14 (dependent upon claim 4), wherein said food to be ground comprises meat.  (This is an intended use of the apparatus, does not provide further structural limitations to the claimed apparatus.)

In regards to claim 16 (dependent upon claim 4), wherein said venturi effect results in product acceleration with a corresponding pressure drop through said apertures.  (The venturi effect is an intended use of the apparatus structure, the claimed structure does not provide a differentiation from the claimed structure of the prior art.  The movement of the blades to cause of the venturi effect being dependent upon the speed and this is not claimed in the structure.)

In regards to claim 17 (dependent upon claim 13), wherein said sphere is shorter in length than said cylinder.  (See teaching of Kawkins of the sphere 6 and the cylinder 9, see Fig. 4.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Bernard, Kawkins, and Tanzi as applied to claim 4 above, and further in view of MacManus (US 3878992).
In regards to claim 15 (dependent upon claim 4), wherein said apertures of said orifice plate change size from a larger to a smaller diameter with vertical or concave sides having a sharp edge.
In regards to the aperture of the orifice plate changing from in size to a smaller diameter with vertical or concave side having a sharp edge, the decorating head for 
It is noted that the claimed sharp edge from the context of the specification in relation with the hole, and in this regards, the ‘sharp edge’ are seen on the machined holes as seen in Powers in relation to the plate surface, also of Kawkins of the start of the respective apertures in relation to the plates (Fig. 4).
It would have been obvious for one of ordinary skill in the art to modify the apertures of the orifice plate of Powers in view of Bernard, Kawkins, and Tanzi with the change in diameter with a concave side as taught by MacManus allowing for forming the product with the desired properties acted upon the material worked upon.  One skilled in the art would have been motivated to combine the aperture of known prior art of Powers to the known methods of the aperture shape as taught in MacManus to yield predictable results of imparting pressure and shaping features upon the material worked upon as it passes through the plate of Powers.

Claims 4-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 4700899) in view of Bernard (US 4479614), Giles (US 3903315), and Tanzi (US 1969589).
In regards to claim 4, Powers teaches of a grinding machine (see Fig. 1) comprising:
a grinder portion (reciprocal piston pump 12, grind 14, conduit 16, outlet housing 56) comprising a grinding head (infeed auger-hopper 22, piston assembly housing 24, conduit 58, transfer conduit 62, inlet housing 46, outlet housing 56), a mounting ring (ring between the outlet housing 56 and smaller frustro-conical conduit after the outlet housing 56 as seen in Fig. 1), a bridge (transfer conduit 62), barrel (56), and a collection tube (58);  (see Figs. 1-5)
	a feed screw or auger (auger in said infeed auger-hopper 22) is located in said grinder head (22, 24, 58, 62, 46, 56) to advance material in the hopper (22) through said head (24, 58, 62, 46, 56);
	independent speed control blades (multiple blade grinder knife 52) controlled by a motor (knife drive 50, hydraulic motor 48) independently from said feed screw or said auger (auger as mentioned above); 
(Examiner notes that the auger in the auger-hopper 22, C3ll57-60 that is inherently driven by motor separate from motor 50, 48 that drives the multiple blade grinder knife 52 as seen in Figs. 1-2)
an orifice plate (aperture grinder plate 54); 
said orifice plate (54) having said independent speed control blades (52) on outside of said orifice plate (54); 
a collection cone (smaller frustro-conical conduit) located downstream of said orifice plate (54); 

Powers being silent on the motor having variable speed control and geometry of each of said grinding apertures create a venturi effect.

In regards to the variable speed control, Bernard teaches said independent speed control blades controlled by a separate motor (see teaching of hydraulic motor 42 that rotates drive shaft 52 hydraulic pump 66 hydraulic line 68 or electro motor assembly, see C2ll42-48, Fig. 1) having variable speed control separate from a motor that controls said grinder assembly; 
said independent speed control blades being adjusted to different speeds by directly changing the speed of said separate motor.  (This being an intended use of different speeds for the blades during operation of the apparatus, Bernard teaches of an apparatus that is capable of operating/adjusted to different speeds.)
It would have been obvious to one having ordinary skilled in the art to modify the apparatus and process of Powers in view of the teaching of Bernard by reconfiguring said hydraulic motor (48) to have variable speed control or replacing said hydraulic motor (48) with said electric motor assembly for the same benefit of producing food particles of various sizes and/or cleaning said apertured grinder plate (54) by said multiple blade grinder knife (52) (Bernard: C4-C5 L46-51 and 1-8 respectively). 

In regards to the independent speed control plates are to be outside the grinder plate, Bernard does teach of mounting the blades on either side of the grinder plate (see C5ll9-18 wherein the blades can be arranged on either side of the grinder plate 38, thereby this would suggest the ability to include placement on the outside).  
In response to the applicants arguments of how such an arrangement would be mounted upon the grinder plate on the outside, in same field of endeavor in regards to extrusion of shaped materials with cutter, Tanzi teaches of a die with apertures and includes a movable/rotatable knife 21 that is mounted on the central bottom face of the die plate 11, driven as to sweep around and progressively cut off strips as the shells are extruded from the die plugs 13, see page 2, lines 110-117, Fig. 9.  Thereby, Tanzi shows how a knife and how it is mounted on the outside of the plate (die).  Furthermore, Tanzi teaches of the shaped apertures that includes a restriction of the flow, see plug wells 13, see Fig. 3, with the concavity/pit 17, see page 2, lines 69-89. 
It would have been obvious for one of ordinary skill in the art to modify the independent speed control blades of Powers in view of Bernard with the arrangement as taught by Tanzi along the outside of the plate as a known alternate arrangement allowing for cutting of the materials as it exits the plate (of either a die or grinder plate) in yielding an expected result.

In regards to geometry of each of said grinding apertures create a venturi effect, see the apertures (die plugs 13) of Tanzi.  Furthermore, Giles teaches of extruding food products through the apertures (entrance 5, tapering passage 3, exit 4), the meat being forced through a constricted passage through a geometry having a narrower section going through a larger entrance (5) to the tapering passage (3) which aligns the fibers of the meat, C4l10-35, C3l16-27 and ll55-68, C4l1-9, C1l29-43, and C2l3-49, see Figs. 1 
It would have been obvious to one having ordinary skill in the art to modify the apparatus of the combination of Powers, Bernard and Tanzi in view of the teaching of Giles replacing the configuration of said apertures of said apertured grinder plate (54) to be the configuration of Gile's orifices (3, 4, 5) for the benefit of maximizing the alignment of the meat fibers thereby producing meat with the desired texture properties.  The Examiner notes that the combination of Powers, Bernard, Tanzi, and Giles discloses: “geometry of each of said grinding apertures” particularly of the choked flow structure.  The claimed venturi effect is noted, however, this is an intended use of the aperture of the grinder plate, particularly as the structure of Giles having the same structure wherein the material flow would flow through a constricted section followed by an expansion.

In regards to claim 5 (dependent upon claim 4), wherein said grinding machine aligns fibers in material that is ground.  (This is an intended use by the apparatus and does not provide further structural limitations to the claimed apparatus structure.  The fibers of the materials are the material worked upon which is an intended use of an apparatus structure.) 

In regards to claim 6 (dependent upon claim 4), wherein said material that is ground is drawn through said apertures of said orifice plate stretching said material.  (This is a feature of the product worked upon by the structure, and in this case, of the material as it passes through the structure.  As the structure is capable of operating on different materials.)

In regards to claim 7 (dependent upon claim 4), wherein said venturi effect created by said apertures aligns fiber of said material to be ground through said orifice plate. (This is a description of the effect upon the material worked upon, this would be an intended use of the apparatus structure and the claimed invention does not provide further additional structural limitations to differentiate from the structures of the prior art references.)

In regards to claim 8 (dependent upon claim 4), wherein said material to be ground is stretched or aligned and said blades creates a clean cut of said material.  (This is an intended use of the apparatus and the formed product properties are the material worked upon by the apparatus.  The claim does not provide structural limitations upon the apparatus structure.)

In regards to claim 9 (dependent upon claim 4), wherein said ground material has little or no release of actin and myosin.  (This is the material worked upon in regards to the material that is processed by the claimed apparatus structure.  The claim does not provide additional structural limitations upon the claimed apparatus structure.)

In regards to claim 14 (dependent upon claim 4), wherein said food to be ground comprises meat.  (This is an intended use of the apparatus, does not provide further structural limitations to the claimed apparatus.)

In regards to claim 15 (dependent upon claim 4), wherein said apertures of said orifice plate change size from a larger to a smaller diameter with vertical or concave sides having a sharp edge.  (See apertures 3, 4, 5 of Giles.  It is noted that the claimed sharp edge from the context of the specification in relation with the hole, and in this regards, the ‘sharp edge’ are seen on the machined holes as seen in Powers in relation to the plate surface, also of Giles in respect of apertures in relation to the plate.)

In regards to claim 16 (dependent upon claim 4), wherein said venturi effect results in product acceleration with a corresponding pressure drop through said apertures.  (The venturi effect is an intended use of the apparatus structure, the claimed structure does not provide a differentiation from the claimed structure of the prior art.  The movement of the blades to cause of the venturi effect being dependent upon the speed and this is not claimed in the structure.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form:
Faverty (US 4335965) teaches of venturi effect for fiber-resin blend.
Dunster (US 4865820) teaches of gas mixer and distributor with venturi.
Beebe (US 4845952) teaches of multiple venturi tube gas fuel injector.
Lamort (US 4842777) teaches of mixing injector with plural injection tubes 2.
Boatman (US 5486049) teaches of mixing fluid substances a compression portion 42 (constricting the flow through a venturi-shaped conduit portion, see C6,ll5-7), then to mixing means 44 and then die plates 72, the die plate having a cutter (knife 72) on outside.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EMMANUEL S LUK/Examiner, Art Unit 1744